Case 1:19-mc-00468-KPF Document 3-4 Filed 10/18/19 Page 1 of 2

Exhibit 4
Case 1:19-mc-00468-KPF Document 3-4 Filed 10/18/19 Page 2 of 2

From: Laura Temoyan

To: Ellenbogen, Bennett

Ce: John Hanamirian

Subject: Subpoena - James O"Brien

Date: Wednesday, May 15, 2019 12:28:55 PM

Attachments: image00i1.png

 

Dear Mr. Ellenbogen:

John asked me to reach out to you to let you know that he will accept service of the Subpoena for
James O’Brien.

Of course, if you require additional information, please do not hesitate to contact John directly.
Thank you,

Laura

HANAMIRIAN
LAWFIRM

MAIN STREET TO WALL STREET
Laura M. Temoyan, RP, NJCP

Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 -f
ys@hanamirian.com

oe
